

114 S2688 IS: To designate the facility of the United States Postal Service located at 615 6th Avenue SE in Cedar Rapids, Iowa, as the “Sergeant First Class Terryl L. Pasker Post Office Building”.
U.S. Senate
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2688IN THE SENATE OF THE UNITED STATESMarch 16, 2016Mrs. Ernst (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 615 6th Avenue SE in Cedar
			 Rapids, Iowa, as the Sergeant First Class Terryl L. Pasker Post Office Building.
	
		1.Sergeant First Class Terryl L. Pasker Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 615 6th Avenue SE in Cedar Rapids, Iowa, shall be known and designated as the Sergeant First Class Terryl L. Pasker Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sergeant First Class Terryl L. Pasker Post Office Building.